                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

THOMAS MICHAEL WEST,

                      Petitioner,                :   Case No. 3:18-cv-361

       - vs -                                        District Judge Walter H. West
                                                     Magistrate Judge Michael R. Merz

LYNEAL WAINWRIGHT, Warden,
 Marion Correctional Institution
                                                 :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by petitioner Thomas West, is before the Court on

Petitioner’s Objections (ECF No. 12) to the Magistrate Judge’s Order (ECF No. 10) requiring

Petitioner to plead his case in the standard form required for habeas corpus proceedings by Rule 2

of the Rules Governing § 2254 Cases. The case has been recommitted to the Magistrate Judge by

Judge Rice for reconsideration in light of the Objections (Recommittal Order, ECF No.13). Since

Petitioner has plainly evinced his intention not to re-plead in the standard form, the Court will

proceed as best it can with what Petitioner has filed. That portion of the Order of November 2,

2018, directing Petitioner to file an amended petition is WITHDRAWN.

       In this case Petitioner seeks relief from his conviction and sentence in the Greene County,

Ohio, Court of Common Pleas in State v. West, Case No. 2015 CR 0129. Because this is a habeas

corpus case filed in federal court seeking relief from a state conviction, the Magistrate Judge

classified it upon filing as brought under 28 U.S.C. § 2254. That is why Petitioner was directed to

file an amended petition in compliance with the rules governing those cases.

                                                1
       Petitioner asserts this was error because his case “was not brought pursuant to 28 U.S.C. §

2254, but “pursuant to and in accordance with ‘my rights’ as enumerated in Article II of the

ordinance of Congress of one thousand seven hundred eight-seven, a/k/a the Ordinance of the

Northwest Territory, July 13, 1787. . .” (Objections, ECF No. 12, PageID 108.)

       When evaluating a new case, the first task of any federal judge is to determine if he or she

has jurisdiction to decide the case. Federal courts are courts of limited jurisdiction; they are

empowered to hear only those cases which are within the judicial power of the United States as

defined in the United States Constitution and as further granted to them by Act of Congress. Finley

v. United States, 490 U.S. 545, 550 (1989); Aldinger v. Howard, 427 U.S. 1, 15 (1976). Therefore,

there is a presumption that a federal court lacks jurisdiction until it has been demonstrated. Turner

v. President, Directors and Co. of the Bank of North America, 4 U.S. 8 (1799). Facts supporting

subject matter jurisdiction must be affirmatively pleaded by the person seeking to show it.

Bingham v. Cabot, 3 U.S. 382 (1798). A federal court is further obliged to note lack of subject

matter jurisdiction sua sponte. Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908);

Capron v. Van Noorden, 6 U.S. 126 (1804); Clark v. United States, 764 F. 3d 653 (6th Cir. 2014);

Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009).

       The current jurisdiction of federal courts in habeas corpus is codified at 28 U.S.C. § 2241

which creates the power to issue the writ for any person within a court’s territorial jurisdiction

who, inter alia, “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). If the custody is pursuant to a state court judgment, as in this

case, the federal judge may grant the writ only for federal constitutional violations. 28 U.S.C. §

2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990);

Barclay v. Florida, 463 U.S. 939 (1983); Smith v. Phillips, 455 U.S. 209 (1982).



                                                  2
       Petitioner’s theory seems to be that he was guaranteed certain rights by the Northwest

Ordinance, including the right “to always be entitled to the Writ of Habeas Corpus, to trial by jury,

and to judicial proceedings according to the course of the common law . . .” (Objections, ECF No.

12, PageID 108). As Petitioner notes, the Northwest Ordinance was adopted before the United

States Constitution became effective. He infers from this that the rights guaranteed in the

Northwest Ordinance survived adoption of the Constitution and he thus has the right to have his

petition for habeas corpus adjudicated in a federal court sitting as a “common law” court.

       The Magistrate Judge disagrees. When “We, the People,” ratified the Constitution, we tore

up the Articles of Confederation and completely replaced them with the Constitution. As part of

the Constitution, we adopted Article III, which provides that the judicial power of the United States

will be vested in a supreme court and such lower courts as the Congress may create. Congress, of

course, did create lower courts in the Judiciary Act of 1789, but those courts have only the

jurisdiction conferred on them by Congress. “[I]t was also early made clear that the jurisdiction

of the federal courts to issue the writ must be conferred by statute and is not part of their inherent

power.” Paul M. Bator, Finality in Criminal Law and Federal Habeas Corpus for State Prisoners,

76 HARV. L. REV. 441, 445, n.6 (1963), citing Ex parte Bollman, 8 U.S. (4 Cranch) 75 (1807)

(Marshall, C.J.).

       Therefore, this Court has no authority, no jurisdiction, to consider the merits of a habeas

corpus petition brought to enforce rights purportedly guaranteed by the Northwest Ordinance.

       Petitioner notes that the Constitution prohibits, in Article I, § 9, “suspension” of the writ

of habeas corpus. This clause was directed at the practice of the British Parliament of suspending

the writ in various areas of conflict or colonies. See PAUL D. HALLIDAY, HABEAS CORPUS FROM

ENGLAND TO EMPIRE (Cambridge, 2012). It has never been interpreted to authorize issuance in the



                                                  3
writ except pursuant to statute.

       In the body of his Objections, Petitioner raises many complaints about the way his case

was handled in the Ohio courts, including principally what he contends are serious flaws in the

indictment. Whether or not those flaws violate the United States Constitution goes to the merits

of the case. Without jurisdiction, the Court may not consider the merits. A court may not assume

jurisdiction hypothetically and proceed to the merits, “because it carries the courts beyond the

bounds of authorized judicial action and thus offends fundamental principles of separation of

powers.” Buck v. Davis, 580 U.S. ----, 137 S. Ct. 759 (2017); United States v. Webb, 157 F.3d 451

(6th Cir. 1998), quoting Steel Co. v. Citizens for a Better Environment, 523 U.S. 83 (1998).



Conclusion



       The Petition should be dismissed without prejudice for lack of jurisdiction to consider a

habeas corpus case brought pursuant to the Northwest Ordinance or the common law. Because

reasonable jurists would not disagree with this conclusion, Petitioner should be denied a certificate

of appealability and the Court should certify to the Sixth Circuit that any appeal would be

objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



November 28, 2018.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 4
                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140,
153-55 (1985);United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                  5
